DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to the Applicants Remarks filed 6/27/22.  Claims 1-10 are pending. Claims 4-7 have been examined on the merits.  Claims 1-3, 8-10 are withdrawn. 
Withdrawn Rejections
The 112 (b) rejections of claims 4 and 5 have been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Applicants use of the term “identifying” and “individually identifying” is vague.  The term is so broad that it leaves a question as to what is meant by identifying.  The Applicants have claimed when the identifying occurs but they have not claimed what the step of “identifying” actually entails. The claims are to a method so it appears that a method step truly indicating what is meant by identifying is needed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trockels (US 2017/0202226) in view of Schussler et al. DE 102015205706 Oct 2016 ip.com translation.
Regarding Claim 4:  Trockels discloses an automated method of preparing dough pieces that will be fermented and baked [0012-0020; 0064].  Trockels discloses preparing dough molds by providing for them [0053]. Trockels discloses filling the molds with dough [0021; 0053].  Trockels discloses fermenting the dough in the mold [0022; 0054].  Trockels discloses baking the dough pieces in the mold [0024; 0058].  Trockels discloses removing the baked bread from the dough mold [0026; 0063].  Trockels discloses cooling of the baking molds after removing the bread [0064]; and discloses that the molds are stored on a “working platform” above the ovens where they can be readied to receive a new product [0065].  Trockels discloses varying sizes of baking molds depending on the type of bakery product [0007; 0045; 0064].
Trockels does not disclose identifying a type of each of the dough piece molds.
Trockels does not disclose individually identifying the dough piece molds.
Schussler discloses giving a capsule a way to identify it and identifying the ingredients of the baking mix within the capsule or identifying how to bake the mix [pg. 2].  In Schussler, the capsule holds the baking mix and is inserted into a receiving unit [pg. 5].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Trockels to include the step of identifying molds as in Schussler in order to control the molds and what happens to the molds in the filling, baking, storage processes.
Claim 5:  Trockels discloses as discussed above in claim 4.  Trockels does not disclose wherein identifying the type of each of the dough piece molds is performed at one or more of after preparing and prior to filling the dough piece molds; after fermenting and prior to baking of the dough pieces; after baking and prior to removing the dough pieces; after removing the dough pieces and prior to transferring the dough piece molds.
Schussler discloses giving a capsule a way to identify it and identifying the ingredients of the baking mix within the capsule or identifying how to bake the mix [pg. 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Trockels to include the step of identifying molds as in Schussler in order to control the molds and what happens to the molds in the filling, baking, storage processes.
Although Schussler does not disclose the exact identification as recited, it would have been obvious that the molds would have been identified at a limited number of points during the process of processing dough and storing the molds. Selection of when to identify the molds would have been based on the desire of one of ordinary skill. 
Claim 6:  Trockels discloses as discussed above in claim 4.  Trockels does not disclose wherein individually identifying each of the dough piece molds is performed at one or more of after filling the dough piece molds and prior to fermenting the dough pieces;  after fermenting and prior to baking the dough pieces after removing the dough pieces and prior to transferring the dough piece molds; after discarding the dough piece molds after removing the dough pieces; prior to feeding the dough piece molds to a mold storage from which dough piece molds to be filled are removed and in which dough piece molds are stored after removing baked dough pieces.
Schussler discloses giving a capsule a way to identify it and identifying the ingredients of the baking mix within the capsule or identifying how to bake the mix [pg. 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Trockels to include the step of identifying molds as in Schussler in order to control the molds and what happens to the molds in the filling, baking, storage processes.
Although Schussler does not disclose the exact identification as recited, it would have been obvious that the molds would have been identified at a limited number of points during the process of processing dough and storing the molds. Selection of when to identify the molds would have been based on the desire of one of ordinary skill. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trockels (US 2017/0202226) in view of Schussler et al. DE 102015205706 Oct 2016 ip.com translation as applied to claim 4 above and in further view of Grote et al. US 2012/0052155.
Regarding Claim 7:  Trockels as modified discloses as discussed above in claim 4.  Trockels as modified does not disclose further comprising at least one of the following steps: an imaging monitoring of the dough piece molds immediately after filling the dough piece molds and prior to fermenting the dough pieces; an imaging monitoring of the dough piece molds immediately prior to fermenting the dough pieces; an imaging monitoring of the dough piece molds immediately after removing the dough pieces.
Grote discloses using an optical scanning device to determine the volume of dough before it is added to a baking mold [0008; 0015; 0047].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Trockels to include the step of image monitoring molds as in Grote in order to view the molds  in the filling, baking, storage processes.
Although Grote does not disclose the exact identification as recited, it would have been obvious that the molds would have been identified at a limited number of points during the process of processing dough and storing the molds. Selection of when to identify the molds would have been based on the desire of one of ordinary skill. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trockels (US 2017/0202226) in view of Talmon-Gros et al. (US 2014/0001666).
Regarding Claim 4:  Trockels discloses an automated method of preparing dough pieces that will be fermented and baked [0012-0020; 0064].  Trockels discloses preparing dough molds by providing for them [0053]. Trockels discloses filling the molds with dough [0021; 0053].  Trockels discloses fermenting the dough in the mold [0022; 0054].  Trockels discloses baking the dough pieces in the mold [0024; 0058].  Trockels discloses removing the baked bread from the dough mold [0026; 0063].  Trockels discloses cooling of the baking molds after removing the bread [0064]; and discloses that the molds are stored on a “working platform” above the ovens where they can be readied to receive a new product [0065].  Trockels discloses varying sizes of baking molds depending on the type of bakery product [0007; 0010; 0045; 0064].
Trockels does not disclose identifying a type of each of the dough piece molds.
Trockels does not disclose individually identifying the dough piece molds.
Talmon-Gros discloses molds used for forming food and discloses attaching measurement units to the molds in order to “collect and transfer data describing the state of the mold” [0010].  Talmon-Gros discloses using the molds to produce baked goods [0011].  Talmon-Gros discloses that the measurement units are also used to monitor the quality and the state of the food product [0016].  Talmon-Gros discloses that the molds contain identification means to distinguish one mold from another which is indicative of there being multiple molds and identifying a type of mold and individually identifying the mold [0026].  Talmon-Gros discloses collecting data at certain points of production such as mold filling, or washing the mold, or cooling the molds, amongst other steps [0027; 0028].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Trockels to include the step of identifying molds as in Talmon-Gros in order to control the molds and what happens to the molds in the filling, washing, cooling and other points in production.
Claim 5:  Trockels discloses as discussed above in claim 4.  Trockels does not disclose wherein identifying the type of each of the dough piece molds is performed at one or more of after preparing and prior to filling the dough piece molds; after fermenting and prior to baking of the dough pieces; after baking and prior to removing the dough pieces; after removing the dough pieces and prior to transferring the dough piece molds.
Talmon-Gros discloses collecting data at certain points of production such as mold filling and after demolding the food product from the molds [0027; 0028].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Trockels to include the step of identifying molds as in Talmon-Gros in order to control the molds and what happens to the molds in the filling and demolding stages.
Although Talmon-Gros does not disclose the exact identification as recited, it would have been obvious that the molds would have been identified at a limited number of points during the process of processing dough and storing the molds. Selection of when to identify the molds would have been based on the desire of one of ordinary skill. 
Claim 6:  Trockels discloses as discussed above in claim 4.  Trockels does not disclose wherein individually identifying each of the dough piece molds is performed at one or more of after filling the dough piece molds and prior to fermenting the dough pieces;  after fermenting and prior to baking the dough pieces after removing the dough pieces and prior to transferring the dough piece molds; after discarding the dough piece molds after removing the dough pieces; prior to feeding the dough piece molds to a mold storage from which dough piece molds to be filled are removed and in which dough piece molds are stored after removing baked dough pieces.
Talmon-Gros discloses collecting data at certain points of production such as mold filling, or washing the mold, or cooling the molds, or demolding the food from the molds amongst other steps [0027; 0028].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Trockels to include the step of identifying molds as in Talmon-Gros in order to control the molds and what happens to the molds in filling, and demolding stages.
Although Talmon-Gros does not disclose the exact identification as recited, it would have been obvious that the molds would have been identified at a limited number of points during the process of processing dough and storing the molds. Selection of when to identify the molds would have been based on the desire of one of ordinary skill. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trockels (US 2017/0202226) in view of Talmon-Gros et al. (US 2014/0001666) as applied to claim 4 above and in further view of Grote et al. US 2012/0052155.
Regarding Claim 7:  Trockels as modified discloses as discussed above in claim 4.  Trockels as modified does not disclose further comprising at least one of the following steps: an imaging monitoring of the dough piece molds immediately after filling the dough piece molds and prior to fermenting the dough pieces; an imaging monitoring of the dough piece molds immediately prior to fermenting the dough pieces; an imaging monitoring of the dough piece molds immediately after removing the dough pieces.
Grote discloses using an optical scanning device to determine the volume of dough before it is added to a baking mold [0008; 0015; 0047].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method Trockels to include the step of image monitoring molds as in Grote in order to view the molds in the filling, baking, storage processes.
Although Grote does not disclose the exact identification as recited, it would have been obvious that the molds would have been identified at a limited number of points during the process of processing dough and storing the molds. Selection of when to identify the molds would have been based on the desire of one of ordinary skill. 
Response to Arguments
The 112 (b) rejections of claims 4 and 5 have been withdrawn due to the amendments to the claims.
Regarding the 103(a) rejections, Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. 
The Applicants assert that Schüssler does not disclose dough piece molds that need to be refilled and that the instant invention is directed to molds which shape a dough piece as opposed to the capsules containing dough ingredients of Schüssler.
The Examiner maintains that Trockels disclosed all of the limitations regarding the molds and the different method steps recited in the claims.  Trockels was only lacking in its disclosure of monitoring the molds.  Schüssler disclosed capsules that displayed identifying data on it in order to convey information about the contents of the capsule. The Examiner maintains that it would have been obvious to modify the method of Trockels to include a means for identifying the molds as was done with the capsules in Schüssler in order to convey the contents, state, etc. of the molds and/or baked products.
The Applicants also assert that neither Trockels or Schüssler disclose different types of dough piece molds.
The Examiner disagrees in as much as Trockels discloses different molds being used for different types of bread products and allows for the production of both large and small bakery items at the same time [0007; 0010; 0045; 0064].
The Examiner also notes that a new rejection has been included under Trockels and in further view of Talmon-Gros.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793